In an action by the payee of a promissory note indebtedness to recover from the maker, summary judgment is resisted on the grounds that the payee agreed *1014to look to a third party for payment of the indebtedness, and that the payee was negligent in treating the security deposited with the note. The amount stated in the note was, concededly, received by the maker from the payee. Order granting plaintiff’s motion for summary judgment, and the judgment entered on the order, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ.